Appellant was convicted of rape on a girl under fifteen years of age, and his punishment assessed at five years confinement in the State penitentiary.
The first ground in the motion for new trial contends that the evidence is insufficient because no witness named the year in which prosecutrix was born. The evidence amply shows that she was under fifteen years of age, for while the year of birth was not named, yet it was fixed by an event, and the date of this shown, and it would be immaterial under such circumstances whether or not she gave her consent to the act of intercourse. Penetration was testified to by the girl, and admitted by appellant in his confession introduced in evidence. So this fact was sufficiently proven.
As to there being no sworn testimony that Raquel Ojeda was not married to defendant, this was admitted in open court on the trial of this case. The evidence amply supports the verdict, and under the testimony in this case there was no error in admitting the confession in evidence.
This case was tried in December of last year, and no objections were made to the charge as given during the trial of the case and before it was read to the jury, and it is too late now to complain of the charge for the first time in the motion for new trial.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                          May 13, 1914.